KELLEY, Judge,
dissenting.
I respectfully dissent. The majority today restrains 0 ’Connell from its true meaning. 0 ’Connell requires that arrestees be instructed that their right to speak with an attorney {Miranda) is inapplicable to a breathalyzer chemical test request pursuant to Section 1547(b) of the Vehicle Code, 75 Pa.C.S. § 1547. The purpose of the rule is that a knowing and conscious choice to take or refuse the test can be made. In O’Connell, our Supreme Court stated:
Since the course of conduct of the police creates the confusion in these cases, it is appropriate to place the duty on them to clarify the extent of the right to counsel when asking arrestees to take breathalyzer tests thereby insuring that those arrestees who indicate their confusion over their Miranda rights, are not being misled into making uninformed and unknowing decisions to take the test.
521 Pa. 242, 253, 555 A.2d 873, 878 (1989).
This Court, in deciding O’Connell, placed the duty upon police in order to avoid the “manipulation of arrestees who may be under legitimate confusion concerning their rights.” Department of Transportation, Bureau of Traffic Safety v. O’Connell, 99 Pa.Commonwealth Ct. 410, 415, 513 A.2d 1083, 1085 (1986) (quoting Department of Transportation, Bureau of Traffic Safety v. Ferrara, 89 Pa.Commonwealth Ct. 549, 493 A.2d 154 (1985)). The majority opinion today sanctions just such manipulation.
*340The majority further ignores the clear language of O’Connell which states:
The problem in this case, and many similar cases that have arisen, is that these requests to take breathalyzer tests take place as part of the investigation conducted by police in regards to a drunk driving charge which is criminal in nature. The police proceed with the Miranda warnings and at some point (usually when the driver asks to see his lawyer) stop questioning and abruptly change ‘hats’ and ask the driver to submit to the breathalyzer test. If arrestee hesitates and attempts to exercise his Miranda right by asking for a lawyer or asking to make a phone call, a refusal is recorded.
O’Connell, 521 Pa. at 251, 555 A.2d at 877.
The Supreme Court continued to explain the problem.
This state of affairs is unacceptable because it is fraught with pitfalls for the arrestee who is not trained to recognize the difference between a civil or criminal investigation and becomes a source of accusation of manipulation by the police over confused individuals who are suspected of having dulled senses.
Id., 521 Pa. at 252, 555 A.2d at 877.
It is clear that the O’Connell test is “confusion of the arrestee” when requested to take the breathalyzer test. In O’Connell, the arrestee had been Mirandized and had requested to call an attorney. The Supreme Court held that this constituted confusion. In Department of Transportation, Bureau of Driver Licensing v. Fiester, 136 Pa.Commonwealth Ct. 342, 583 A.2d 31 (1990, contemporaneously with this opinion), the majority requires the O’Connell explanation to be given even where the suspect has not requested to speak with an attorney, holding that the juxtaposition of Miranda and the implied consent warning is per se confusing.
The majority here, however, would restrict O’Connell by holding that the arrestee can only be confused when Miranda has been given, or when the arrestee requests to *341speak with an attorney or someone else.1 This restriction is erroneous. It is clear that O’Connell embodies any legitimate confusion which might prevent a knowing and conscious refusal.
It is naive to believe that the knowledge of the Miranda warning is not universally known among the people in this country. The news and entertainment media have saturated space and time with the language “you have a right — .” Many people could repeat the words verbatim from constant exposure.
Even those people who might not know the right and/or the words of the Miranda warning are aware that the warning is given as a matter of routine arrest. The average person understands that the police must conscientiously strive to protect a person’s rights when placing him or her under arrest. This knowledge in itself is sufficient to constitute confusion unless the entire spectrum of rights is explained to suspects and arrestees in driving under the influence cases.
Our Supreme Court has stated that to require a warning as set forth in O’Connell is neither onerous, nor will it cause unnecessary delay.2 The warning has been required in every conceivable factual situation save this one. Yet the protection afforded by O’Connell is fragile indeed if it can be stripped away merely by failure to give Miranda warnings.
The implied consent law intertwines criminal and civil penalties and procedures. Its theory and operation are confusing, even to members of this Court. I would attempt to simplify somewhat the operation of the law by simply requiring that all suspects and arrestees be warned that they have no right to an attorney prior to deciding whether or not to submit to a chemical test. Since the law also has *342criminal aspects, I would also require police to give Miranda warnings in all cases, followed by an O’Connell explanation.

. Our Supreme Court has recently found confusion where Miranda warnings were not given, but the arrestee requested to speak with an attorney. Mihalaki v. Department of Transportation, 525 Pa. 332, 580 A.2d 313 (1990).


. O’Connell, 521 Pa. at 253, 555 A.2d at 878.